Citation Nr: 0637155	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth A. Mason, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a decision issued on February 21, 2006, the Board denied 
the veteran's service connection claim for schizophrenia.  In 
compliance with the provisions of 38 C.F.R. § 20.904 (2006) 
and to ensure compliance with due process requirements, the 
Board vacated the February 21, 2006 decision in a separate 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed above, the February 2006 decision was vacated 
because the veteran was denied due process.  Specifically, 
the RO did not take action on a records request, which was 
received in July 2005, prior to the issuance of the Board 
decision.  On remand, the Board finds it necessary to provide 
the representative with the records requested and afford him 
the opportunity to provide additional argument or evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
veteran's representative receives copies 
of the following evidence:

a).  Response from NPRC indicating that 
there are no additional service medical 
records; and 

b).  VAMC Dublin treatment records dated 
from December 17, 2004 to June 2005; and

c).  VA examination report dated June 14, 
2005 from VAMC Dublin.

2.  The representative should be allowed 
an appropriate period of time (no more 
than 60 days) to review the records and to 
submit additional argument.  Upon 
completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
schizophrenia, taking into account any 
newly submitted argument or evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



